IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


JAMES A. COGLEY,                         : No. 91 WM 2017
                                         :
                  Petitioner             :
                                         :
                                         :
            v.                           :
                                         :
                                         :
BUTLER COUNTY PRISON,                    :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

      AND NOW, this 18th day of December, 2017, the Application for Leave to File

Original Process is GRANTED. The Petition for Writ of Mandamus and/or Habeas

Corpus, the Petition for Bail/Supervised Release and/or Expedited Review, the

Application for Leave to File Memorandum of Law and Reproduced Record, and the

Motion to Permit Response are DENIED.